EXHIBIT 10.48

 

LOAN AND SECURITY AGREEMENT#: 0504010-006

 

LOGO [g9849798497_1.jpg]

 

MERRILL LYNCH CAPITAL, A DIVISION OF

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.

 

EXHIBIT NO. 1

 

PROMISSORY NOTE NO. 006

 

$1,229,054.96   Chicago, Illinois     November 12th, 2004

 

FOR VALUE RECEIVED, WINCUP HOLDINGS, INC. (the “Borrower”) hereby promises to
pay to the order of MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS
FINANCIAL SERVICES INC. (“Lender”) in lawful money of the United States of
America and in immediately available funds the principal amount of
$1,229,054.96, or so much thereof as may then be advanced and outstanding
hereunder (the total of all such advances outstanding at the time of
determination being hereinafter referred to as the “Principal Sum”), together
with interest on the Principal Sum outstanding from time to time at the Interest
Rate. Interest shall be computed on the basis of a 360-day year, 30 day month.

 

As used herein, “Interest Rate” shall mean 7.6655 percent per annum.

 

This Note dated as of November 12th, 2004 is issued pursuant to a Loan and
Security Agreement dated as of June 24th, 2004 (the “Agreement”), between the
Borrower and Lender. Capitalized terms used herein without definition shall have
the meaning given them in the Agreement.

 

Principal and interest due hereunder shall be payable as follows:

 

(a) Interest only shall be payable on the Principal Sum for the period from the
date of execution of this Note to December 1st, 2004; payable on December 1st,
2004; at the Interest Rate.

 

(b) Sixty (60) consecutive monthly installments of principal and interest, each
in the principal amount of $24,724.51 payable in arrears on the first day of
each calendar month during the term hereof with the first payment due January
1st, 2005.

 

(c) Interest on any overdue payment shall be due and payable at the rate of the
Interest Rate plus two (2) percent per annum until paid (the “Late Charge
Rate”).

 

This Note may not be prepaid prior to December 1st, 2005. Thereafter, this Note
may be prepaid by Borrower in whole on an installment due date, after giving
thirty (30) days’ prior written notice to Lender of its intention to make such
prepayment, by paying, in addition to such prepayment, all interest accrued to
the date of such payment accompanied by a Prepayment Premium. The Prepayment
Premium shall be calculated as the following specified percentage of the
Principal Sum:

 

Prepayment On

Installment Number

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

13 - 24

   3.0 %

25-36

   2.0 %

37-48

   0.5 %

Thereafter

   0.0 %



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT#: 0504010-006

 

In the event of the declaration by Lender of a Default under the Agreement, then
this Note shall be in default and the balance of the principal sum then due
hereunder, together with all accrued interest thereon, immediately shall become
due and payable without further notice, such further notice being expressly
waived, and the Borrower shall be liable to the holder hereof for reasonable
attorney’s fees and costs of suit.

 

The Borrower waives presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note.

 

The remedies of Lender as provided herein and in the Agreement shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of Lender, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.

 

It is the intention of the parties hereto to comply with the applicable usury
laws. Accordingly, it is agreed that, notwithstanding any provisions to the
contrary in this Note or the Agreement, in no event shall this Note or the
Agreement require the payment or permit the collection of interest in excess of
the maximum amount permitted by applicable law. If any such excess interest is
contracted for, charged or received under this Note or the Agreement, or in the
event that all of the principal balance shall be prepaid, so that under any of
such circumstances the amount of interest contracted for, charged or received
under this Note or the Agreement on the principal balance shall exceed the
maximum amount of interest permitted by applicable law, then in such event: (a)
the provisions of this paragraph shall govern and control, (b) neither the
Borrower nor any other person or entity now or hereafter liable for the payment
hereof shall be obligated to pay the amount of such interest to the extent that
it is in excess of the maximum amount of interest permitted by applicable law,
(c) any such excess which may have been collected shall either be applied as a
credit against the then unpaid principal balance or refunded to the Borrower, at
the option of Lender, and (d) the effective rate of interest shall be
automatically reduced to the maximum lawful contract rate allowed under the
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that, without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or the Agreement which are made for the purpose of determining whether
such rate exceeds the maximum lawful contract rate, shall be made, to the extent
permitted by applicable law, by amortizing, prorating, allocating and spreading
in equal parts during the period of the full stated term of the Indebtedness
evidenced hereby, all interest at any time contracted for, charged or received
from the Borrower or otherwise by Lender in connection with such Obligations;
provided, however, that if any applicable state law is amended or the law of the
United States of America preempts any applicable state law, so that it becomes
lawful for Lender to receive a greater interest per annum rate than is presently
allowed by law, the Borrower agrees that, on the effective date of such
amendment or preemption, as the case may be, the lawful maximum hereunder shall
be increased to the maximum interest rate per annum allowed by the amended state
law or the law of the United States of America (but not in excess of the
Interest Rate provided for herein).

 

Page 2 of 3



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT#: 0504010-006

 

THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
THE BORROWER AND LENDER MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING
TO THIS NOTE. BORROWER AUTHORIZES LENDER TO FILE THIS PROVISION WITH THE CLERK
OR JUDGE OF ANY COURT HEARING SUCH CLAIM. THIS WAIVER IS KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE BORROWER AND THE BORROWER HEREBY ACKNOWLEDGES THAT
NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. THE
BORROWER FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS NOTE AND IN THE MAKING OF THIS WAIVER BY LEGAL COUNSEL, SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

 

THE BORROWER AGREES THAT THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE. Venue for any action hereunder or related hereto shall be in any
state or Federal court of competent jurisdiction in Cook County, Illinois, and
the Borrower submits to the jurisdiction of such courts.

 

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be signed as
of the 12th day of November, 2004.

 

WINCUP HOLDINGS, INC.

By:

 

/s/ R. Radcliffe Hastings

--------------------------------------------------------------------------------

Name:

 

R. Radcliffe Hastings

Title:

 

Executive Vice President

 

Page 3 of 3